          Case 5:20-cv-01010-PRW Document 1 Filed 10/05/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

1. 1. ENVIRONMENTAL DISPOSAL &
   RECYCLING, LLC, an Oklahoma
   Limited Liability Company,

              Plaintiff,

  v.                                             Case No. CIV-20-1010-PRW

 1. CERTAIN UNDERWRITERS AT
 LLOYD’S LONDON, subscribing to
 Policy #PGIARK08112-00 and
 #PGIXS00702-00,
 2. HDI GLOBAL SPECIALTY SE f/k/a
 INTERNATIONAL INSURANCE
 COMPANY OF HANNOVER SE,

              Defendant.



                                    COMPLAINT

                      A. Parties, Venue and Jurisdictional Facts

  1.    Plaintiff, Environmental Disposal & Recycling, LLC, is an Oklahoma limited

  liability company, with its principal location at 19449 County Road 360, in Alva,

  Oklahoma. Environmental Disposal & Recycling, LLC’s members are Jason Martin

  and David Aduddell.      Jason Martin and David Aduddell are each citizens of the

  State of Oklahoma
        Case 5:20-cv-01010-PRW Document 1 Filed 10/05/20 Page 2 of 7




2.   Defendant, Certain Underwriters at Lloyd’s London (subscribing to Policy #

PGIARK08112-00 and #PGIXS00702-00), is a foreign syndication of insurance

underwriters.

3.    Defendant, Certain Underwriters at Lloyd’s, (hereinafter “Lloyd’s”) agent

for service is Mendes and Mount: 750 Seventh Avenue, New York, New York,

10019-6829.

4.   Defendant, HDI Global Specialty SE f/k/a International Insurance Company

of Hannover SE, is a foreign insurance company, with its country of domicile

being Germany.

5.    Defendant, HDI Global Specialty SE f/k/a International Insurance Company

of Hannover SE may be served through its registered agent for service and/or the

Oklahoma Department of Insurance.

6.    This action is not related to any other case filed in this court.

                                   B. Jurisdiction

7.    The court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because there is diversity between the parties and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

                                C. Substantive Facts

8.    Plaintiff, Environmental Disposal & Recycling, LLC, owns and operates an

oil and petroleum recycling facility located at 19449 County Road 360, in Alva,
          Case 5:20-cv-01010-PRW Document 1 Filed 10/05/20 Page 3 of 7




Oklahoma.

9.      Defendants, Certain Underwriters at Lloyd’s London and HDI Global

Specialty SE f/k/a International Insurance Company of Hannover SE, issued a

package insurance policy, policy number PGIARK08112-00 and an excess policy,

policy number PGIXS00702-00, to Plaintiff which provided coverage for Plaintiff’s

oil and petroleum recycling facility from November 25, 2017 through November 25,

2018.

10      At all times material hereto, the Plaintiff, Environmental Disposal &

Recycling, LLC, complied with the terms and conditions of the above described

insurance policies.

11.     On or about October 6, 2018, heavy rains caused the breach of a containment

dyke in the oil processing area of Plaintiff’s property which caused a water/crude oil

mix to escape the containment pit on Plaintiff’s property and run onto neighboring

property requiring cleanup and remediation costs, which were covered under the

policies issued by the Defendants.

12.     The subject insurance policies underwritten by Defendants, Certain

Underwriters at Lloyd’s London and HDI Global Specialty SE f/k/a International

Insurance Company of Hannover SE was in effect at the time of the loss and

Plaintiff’s damages are covered pursuant to the terms and conditions of Plaintiff’s

insurance policies.
        Case 5:20-cv-01010-PRW Document 1 Filed 10/05/20 Page 4 of 7




                           Count I: Breach of Contract

13.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs. and further alleges and states as

follows: the subject insurance policies provided by Defendants were in effect at the

time of Plaintiff’s loss. Plaintiff’s damages are covered under the terms and

conditions of said insurance policies.

14.   Per the directives of the policy, Plaintiff, Environmental Disposal &

Recycling, LLC, reported its claim to Defendants’ agent, Premier Claims

Management, LLC, on or about November 1, 2018. Defendants, Certain

Underwriters at Lloyd’s London and HDI Global Specialty SE f/k/a International

Insurance Company of Hannover SE, have unreasonably failed and refused to issue

payment to Plaintiff for its covered losses.

15. The acts and omissions of Defendants, Certain Underwriters at Lloyd’s London

and HDI Global Specialty SE f/k/a International Insurance Company of Hannover

SE, in the investigation, evaluation, and denial of Plaintiff’s claim were

unreasonable and constitute a breach of contract for which contractual damages are

hereby sought. Defendants, Certain Underwriters at Lloyd’s London and HDI

Global Specialty SE f/k/a International Insurance Company of Hannover SE,

breached their contract with Plaintiff, Environmental Disposal & Recycling, LLC,

by wrongfully failing to conduct a reasonable investigation and evaluation of
        Case 5:20-cv-01010-PRW Document 1 Filed 10/05/20 Page 5 of 7




Plaintiff’s claim and by unreasonably refusing to issue payment for Plaintiff’s

covered losses.

                                Count II: Bad Faith

16.   Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges and states as

follows: Defendants’ refusal to issue full and adequate payment to Plaintiff for its

covered losses constitutes a bad faith breach of the insurance policies.

17.   Per the directives of the policy, Plaintiff, Environmental Disposal &

Recycling, LLC, reported its claim to Defendants’ agent, Premier Claims

Management, LLC, on or about November 1, 2018. The acts and omissions of

Defendants, Certain Underwriters at Lloyd’s, London and HDI Global Specialty SE

f/k/a International Insurance Company of Hannover SE, in the investigation,

evaluation, and denial of Plaintiff’s claim were unreasonable and constitute bad faith

for which bad faith and extra-contractual damages are hereby sought. Defendants,

Certain Underwriters at Lloyd’s London and HDI Global Specialty SE f/k/a

International Insurance Company of Hannover SE, acted in bad faith towards

Plaintiff, Environmental Disposal & Recycling, LLC, by wrongfully failing to

conduct a reasonable investigation and evaluation of the Plaintiff’s claim and by

unreasonably refusing to issue payment for Plaintiff’s covered losses.
        Case 5:20-cv-01010-PRW Document 1 Filed 10/05/20 Page 6 of 7




                          Count III: Punitive Damages

18.     Plaintiff, Environmental Disposal & Recycling, LLC, incorporates by

reference, as if fully set forth herein, each and every allegation set forth in the

preceding paragraphs and further alleges and states as follows: the unreasonable

conduct of the Defendants, Certain Underwriters at Lloyd’s London and HDI Global

Specialty SE f/k/a International Insurance Company of Hannover SE, was

intentional, willful, wanton and was committed with a reckless disregard for the

rights of the Plaintiff, for which punitive damages are hereby sought.

                              Demand for Jury Trial

19.   Plaintiff, Environmental Disposal & Recycling, LLC, hereby requests that the

matters set forth herein be determined by a jury.

                                      Prayer

20.    Having properly pled, Plaintiff, Environmental Disposal & Recycling, LLC,

hereby seeks damages against Defendants, Certain Underwriters at Lloyd’s London

and HDI Global Specialty SE f/k/a International Insurance Company of Hannover

SE together in an amount in excess of $75,000.00; including costs, interest and

attorney fees.
    Case 5:20-cv-01010-PRW Document 1 Filed 10/05/20 Page 7 of 7




                               Respectfully submitted,

                               S/ Michael D. McGrew
                               Michael D. McGrew, OBA# 013167
                               McGrew, McGrew & Associates, PC
                               400 N. Walker, Suite 115
                               Oklahoma City, Oklahoma 73102
                               (405) 235-9909 Telephone
                               (405) 235-9929 Facsimile
                               mcgrewslaw@yahoo.com
                               ATTORNEYS FOR THE PLAINTIFF

.
